

106 HR 8699 IH: Erie Canalway National Heritage Corridor Commission Reauthorization Act
U.S. House of Representatives
2020-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8699IN THE HOUSE OF REPRESENTATIVESOctober 27, 2020Mr. Tonko (for himself, Mr. Higgins of New York, Mr. Morelle, Mr. Katko, Mr. Reed, Mr. Brindisi, Ms. Stefanik, Mr. Delgado, and Mr. Sean Patrick Maloney of New York) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo extend the authorization for the Erie Canalway National Heritage Corridor Commission.1.Short titleThis Act may be cited as the Erie Canalway National Heritage Corridor Commission Reauthorization Act. 2.Erie Canalway National Heritage Corridor Commission ExtensionSection 804(j) of division B of H.R. 5666 (Appendix D) as enacted into law by section 1(a)(4) of Public Law 106–554 (16 U.S.C. 461 note; 114 Stat. 2763, 2763A–295; 123 Stat. 1294) is amended by striking shall terminate and all that follows through the period and inserting shall terminate on September 30, 2034..